OFFICE   OF T;(E
                    ._
                         AITORNEY     GENERAL   OF TEXAS.‘--“‘-   -*‘+‘-   “--{
                             AUSTIN




Honorable R. c. Wilson
County auaitor
Gray County
minpa, %ms
Dear Sir2




            Your letter of




    noblle or any other r,otor vckiclo upon sny ?ublio
    road or hip$wuy in this btcte, or upon uny street
    or alloy within the limits of an incorporated
    city, tom or villazo, while nuah garson is fn-
    Zoxicatod or under the influmoo    of intoxicating,
    liquor, shall bs Guilty of  0. nisdoacmor,  ciod
    upon convlotlon, chall bo punished by oonflnomont
    10 the County Jail for not lsoo than ton (10) days


                                                             ?
    Honorable R. C.   i?ilson,   Pago   2



        nor more than two (2) years, or bp’a fine of
        not loso thanITifty Dollars ($50) nor more
        than ylve Huundrad Dollars (c500); or by both
        such fine and~ixprisonment.W     *

               hrticlo 049, Vernon's Annotated Code of Criminal
    prooodure , r6aas as r0il0w3:

              Tloney colloctod by an offlcor upon re-                   -.
        co&zances,    ball bonds and othar oblicatlons
        recovered upon in the name of the State undar
        any provision Of this Code, and all fines,
i       rorfoitures, judCiaont3 and jury fees, colleot-
        ed under any provisioi: of this CoCo, shall
        rorthv;ith be paid over by the officers col-
        lotting the same to the county treasurer or
        the prhpor County, after first deducting thore-
        from the la&al reos and oo:~issions for col-
        lectin& the same."

              Article 6700, 7ernonqs hn:iotnted Civil Statutes,
    reads as follows:

             ~Finas colloctod for violation3 0r any
        hiSWay   law as set forth In Chapter11 of Title
        13 0r the Ponal  c0a0, shall be used by the
        municipality or the counties in which the sane
        &ro assessed and to v:hich tha sams are payable,
        in the construction and maintenance of roads,
        bridCes and culverts thoreis, and for tho on-
        rorccnont or the traffic 14~3s regulating the
        use of the public hiShr;ays by motor vehicles
        and motoroyclos, and to help defray the expense
        or countytrorric   orricers.**

                Article 1626, Vernon's      Annotated Civil Statutes,
    provides:

             WClaln3 a::ainst the county shall be r&s-
        tored in three olansos, as fol1ov.s:

             "1. nil jury scrip and scrlp.issued          for
        foeding jurors.

             “2.  All sorip issued under the provisions
        of the road law or ror work done on roads and
        br/dSoo.
    Eonorable B. C. ii'ileon,page 3



                "3. All the General Indebtedness    of the
           county, including roeding and guardin    prison-
           ers, and pcupers' ~laim3.~      -
              Article 1628, Fornon's .4nnotatea Civil Statutee,
    provides in part:

                 "Tix~fundc received by the county troaw-
           ;rrcr shall bo cla3sod us rollox,  and shell
           be oppro>riated, respoctivaly, to the payment
           of all claims rerglstered in the first, second
           and third classes:.
                ". . I

                "2. All money received under any of
           the provisions of the road and bridge 1~1x7,in-
           cludi;lc the ~enaltles recovered from railroads
           rOr fcilin~ t0 repah OrO3sixS,    and all riEoW
           ana forreitxzes.



                      2 of Articla l&B @x03
                Section                         all aoney icon-
    tiorad therein in olass tvlo of Article lC2C. Thoreforo,
    you are respoctrully advised thnt it is the opinion of this
    department that I3oney obtained for fines in cases under Arti-
    cle 802, Vernon's Annotated zenal Coda, should be paid to
    the county traonurcr and placed in the road and bridge fund.
,               Our opinion No. O-3032 supports the conoluelon
    reached in this opinion, and v<e enclose E copy of the same
    for your information.

                It is stated in our opinion Co. O-681, amon& other
    thirqg:
                n. . . tha fine whould be deposited in the
           General Fund of the county to be expanded for
           the purposes ~s:anumerated in Article 6700,
           T. C. S."

                 The ebove quoted provision   of opinion X0. 0-6S1,
    SW=,      should read as follo*:~is:

               '"The fine ohould be deposited in the road
           nnd bridge fund of the county to be exper~ed
           for the purposon as enumerated in Article 6700,
           T. c. E."
            '=hoza?orc, opl~lon 30. c-501 is aiuonCod to thla
axtont.   ‘.;‘a   OnClOGe   a   Copy   Of   SEiCi   OsiniOn.